Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
        Claims 1, 3-14, 16-20 are presented for examination.

DETAILED ACTION 
Claim Interpretation
Claim interpretation under 35 U.S.C. 112(f) for claim 20 is maintained for the reasons presented in the previous office action. Applicant is reminded that claim interpretation under 35 U.S.C. 112(f) simply allows the claims to be read in conjunction with the underlying structure covered in the specification. It is not a claim rejection.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



   Claim(s) 1, 3-6, 14, 16-18, 20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Das et.al. (U.S Patent Application Publication 2020/0183485; hereinafter “Das”].

Regarding claim 1, 14, 20 Das discloses , a method for processing at a device, comprising: 
        determining, by a command processor block at a front end of a graphics processing unit (GPU), a first rendering mode of the GPU, the first rendering mode associated with a first processing operation[0018; “..During the course of execution, the CPU 140 delegates a task (e.g., the rendering of a display image) to the GPU 110 by sending one or more command packets representing the workload to command ring buffers (not shown) implemented in the memory 165…”, 0020; “..The system management unit 130 includes a command processor 135 configured to receive CU masks from the CPU 140 and queue workloads and their corresponding CU masks to the GPU 110..”, 0022; (i.e rendering a display image associated with a task corresponds to a rendering mode)]; 
          determining, by the command processor block at the front end of the GPU, a first workload type from a set of workload types for the first processing operation based at least in part on the first rendering mode[“. The system management unit 130 receives workload characteristics from the CPU 140 indicating characteristics such as the compute-boundedness or memory bandwidth-boundedness of workloads that are to be queued to the GPU 110…”, 0022;( i.e determines whether the workload type is compute -bound or memory-bound from a workload queue for rendering a display image associated with the task of the processing system)];
        determining one or more hardware processing blocks associated with one or more paths for the first processing operation based at least in part on the first workload type[“In many applications, such as graphics processing in a GPU, a sequence of workloads (i.e., programs including multiple lines of code referred to as kernels) are placed in queues to be processed in order to output a final result”, 0002]; wherein each workload type of the set of workload types corresponds to a different set of one or more hardware processing blocks[ “The system management unit 130 is implemented as hard-coded logic of the processing system 100, as firmware or programmable logic of the processing system 100, or a combination thereof. The system management unit 130 includes a command processor 135 configured to receive CU masks from the CPU 140 and queue workloads and their corresponding CU masks to the GPU 110. The system management unit 130 receives workload characteristics from the CPU 140 indicating characteristics such as the compute-boundedness or memory bandwidth-boundedness of workloads that are to be queued to the GPU 110. The DVFS manager 145 receives the DVFS mask from the system management unit 130 and applies a DVFS policy consistent with the DVFS mask to the CUs assigned to execute the workload.”, 0022; “the CPU 140 provides to the system management unit 130 two kernels—kernel A 105 and kernel B 107—with corresponding CU mask A 137, specifying which CUs should be active during execution of kernel A 105, and CU mask B 139, specifying which CUs should be active during execution of kernel B 107. The CPU 140 also provides to the system management unit 130 kernel A characteristics 127, indicating the compute-boundedness or memory bandwidth-boundedness of kernel A 105, and kernel B characteristics 129, indicating the compute-boundedness or memory bandwidth-boundedness of kernel B 107”, 0024; “ the CU mask A 137 indicates that kernel A 105 is to run on a subset 102 of CUs (CUs 111-122), and the CU mask B 139 indicates that kernel B 107 is to run on a subset 104 of CUs (CUs 123-126). “, 0025 ; (i.e determining path of the compute-boundedness or memory bandwidth-boundedness workload type and the different set of compute units( CU) for the respective workload types. The compute units corresponds to the hardware processing blocks) ]; 
   signaling, from the command processor block to a graphics power management unit[ “ The system management unit 130 provides the DVFS mask 147 and the DVFS mask 149 to the DVFS manager 145. The DVFS manager 145 determines a DVFS policy 150 for the subset 102 based on the acceptable p-states indicated by the DVFS mask 147 and determines a DVFS policy 152 for the subset 104 based on the acceptable p-states indicated by the DVFS mask 149. In this example, the subsets 102 and 104 are within the granularity of the V-F domain level of the GPU 110. The DVFS manager 145 uses the information in the DVFS masks 147, 149 to proactively estimate the most efficient p-state for each of the subsets 102, 104..”, 0026], a first request to update an upper clock rate of the GPU based at least in part on the determined first workload type and the one or more hardware processing blocks[ “if a compute-bound kernel is designated to run on a first subset of CUs of a GPU, the DVFS manager 145 sets the voltage or frequency (or both) applied to the first subset of CUs at a high level. However, if a bandwidth-bound kernel is designated to run on a second subset of CUs of the GPU, the DVFS manager 145 sets the voltage or frequency (or both) applied to the second subset of CUs to a lower level and thereby saves GPU power.”, 0030; “ if the kernel A characteristics 137 indicate that the kernel A 105 is highly compute-bound, the DVFS manager 145 applies a DVFS policy 150 to the subset 102 that increases the voltage or frequency (or both) of the subset 102 in proportion to the compute-boundedness of the kernel A 105. ..”, 0026; 0034;( i.e increasing the frequency to an higher level); 
configuring, by the graphics power management unit, the upper clock rate of the GPU based at least in part on the first request[ “The DVFS manager 145 applies the DVFS policy 150 to the subset 102 and applies the DVFS policy 152 to the subset 104. Thus, for example, if the kernel A characteristics 137 indicate that the kernel A 105 is highly compute-bound, the DVFS manager 145 applies a DVFS policy 150 to the subset 102 that increases the voltage or frequency (or both) of the subset 102 in proportion to the compute-boundedness of the kernel A 105.”, 0026]; and 
completing the first processing operation based at least in part on the configured upper clock rate of the GPU[“The DVFS manager 145 receives the DVFS mask from the system management unit 130 and applies a DVFS policy consistent with the DVFS mask to the CUs assigned to execute the workload.”, 0022; 0026;”  the DVFS mask 333 encodes a high p-state for CUs 321, 322, 323, 325, 326, and 327, which are designated by a CU mask (not shown) to execute a workload on behalf of VM-A, for a workload characterized as compute-bounded.  The remaining CUs allocated to VM-A (CUs 324, 328, 329, 330, 331, and 332) will not receive any work from the workload executing on behalf of VM-A. ..”, 0032]. 
       Regarding claims 3 and 16, Das discloses , wherein the upper clock rate of the GPU is configured based at least in part on the one or more processing blocks associated with the one or more paths for the first processing operation [0022; 0024-0025].  
        Regarding claims 4, 17, Das discloses increasing the upper clock rate of the GPU based at least in part on the first workload type for the first processing operation, wherein the first processing operation is completed based at least in part on the increased upper clock rate[ 0026; 0030].  
        Regarding claims 5, 18, Das discloses determining, by the graphics power management unit, the upper clock rate of the GPU based at least in part on the first workload type [0022-0025] and a power condition of the device [“The system management unit 130 manages thermal and power conditions of the processing system 100 to optimize performance and power efficiency…”, 0022; The system management unit 230 includes a power budget 235 and a DVFS mask generator 237. The power budget 235 is the power available for the GPU at a given point in time. The DVFS mask generator 237 translates the workload characteristics 207 of the workload into a set of acceptable p-states for the subset of CUs assigned by the CU mask 205 based on the power budget 235 and encodes the set of acceptable p-states 225 in a DVFS mask 247. The DVFS mask 247 also indicates the assigned CUs 220.”, 0028;0034 Fig.2].  
        Regarding claim 6, Kaburlasos discloses, wherein the first request is signaled during the first processing operation of the first workload type [0026;0035].  
      
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 9, 10, 11, 12, 13, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Daset.al. [(U.S Patent Application Publication 2020/0183485; hereinafter “Das”) in view of Kaburlasos et.al. [(U.S Patent Application Publication 2020/0311860; hereinafter “Kaburlasos”; Reference cited as prior art in previous office action].

 Regarding claims 7,19, Das discloses the limitations outlined in claims 1,14.
However Das does not expressly disclose determining, by the command processor block at the front end of the GPU, a second rendering mode of the GPU, the second rendering mode associated with a second processing operation; determining, by the command processor block of the GPU, a second workload type for the second processing operation based at least in part on the second rendering mode; signaling a second request to update the upper clock rate of the GPU based at least in part on the second workload type and  a completion of the first processing operation; and configuring, by the graphics power management unit, the upper clock rate of the GPU based at least in part on the second request.

In the same field of endeavor(e.g. characterizing the workload based on sequence of GPU commands  and determining the maximum current limit (Iccmax) based on the workload type to achieve higher performance within Iccmax budget), Kaburlasos  teaches,
determining, by the command processor block at a front end of a graphics processing unit (GPU)[ “first circuitry 410 may be operable to process a sequence of GPU commands (which may be carried on a signal path 405). The sequence of GPU commands may include an instruction carrying a flag that indicates a workload characteristic corresponding with the sequence of GPU commands (such as a systolic flag instruction). Second circuitry 420 may be operable to initiate a power-directed parameter adjustment based upon the flag (such as a change in Fmax). Fi..”, 0050] the second rendering mode of the GPU, the second rendering mode associated with a second processing operation[“.. A frame 100 from a combat game comprises a first portion 110 and a second portion 120. Frame 100 depicts a battle scene in which terrain (e.g., in first portion 110) is rendered using a first type of filtering (e.g., anisotropic filtering), while a tank (e.g., in second portion 120) is rendered using a second type of filtering (e.g., bilinear filtering).”, 0031-0032; (i.e. rendering  mode corresponds to  rendering a first or a second portion of the frame)]
    determining, by the command processor block at the front end of a graphics processing unit (GPU) , a second workload type for the first processing operation based at least in part on the second rendering mode[“..First workload 210 correspond with a 3D graphics workload, while second workload 220 corresponds with an ML workload. (For simplicity, FIG. 2 depicts a GPU Iccmax only, leaving out Iccmax for other components on a graphics card, such as high-bandwidth memory (HBM)).”, 0034-0035; “..first circuitry 410 may be operable to process a sequence of GPU commands (which may be carried on a signal path 405). The sequence of GPU commands may include an instruction carrying a flag that indicates a workload characteristic corresponding with the sequence of GPU commands (such as a systolic flag instruction..”, 0050]
     signaling a second request to update the upper clock rate of the GPU based at least in part on the second workload type and the completion of the first processing operation[ 0050;0063-0064];  
      configuring, by the graphics power management unit, the upper clock rate of the GPU based at least in part on the second request[0037; 0048;0060;0059];  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of  Das with Kaburlasos. Kaburlasos’s teaching of determining the maximum current limit (Iccmax) based on the workload type will substantially improve the performance of Das’s system by lowering of an operating voltage, and may thereby reduce a component's power dissipation, and/or may increase performance within a certain power budget [0022].
Regarding claim 8, determining one or more paths for the second processing operation based at least in part on the second workload type[0034-0035], wherein the upper clock rate of the GPU is updated based at least in part on the one or more paths for the second processing operation[0036; “..GPU drawing significantly more current, usage of such instructions may dispose a system toward using a lower Fmax in order to enable the GPU to fit in a given Iccmax budget…”, 0039] .  
Regarding claim 9, Kaburlasos discloses,  reducing the upper clock rate of the GPU based at least in part on the second workload type[0037; 0039]. 
 Regarding claim 10, Kaburlasos discloses,  queuing a first workload batch for the first processing operation, wherein the first request comprises an interrupt signal to request the graphics power management unit to update the upper clock rate of the GPU based at least in part on the queued first workload batch[ 0029; 0037; 0050; Fig.3].  
       Regarding claim 11, Kaburlasos discloses, wherein the first workload type is determined based on the first workload batch [0037; Fig.3].  
       Regarding claim 12 , Kaburlasos discloses , wherein the queuing is based at least in part on the first rendering mode[ 0028-0029; 0051].  
       Regarding claim 13, Kaburlasos discloses, determining that the first workload type is associated with a power condition that is below a threshold [0030; 0035], wherein the first request comprises an indication to increase the upper clock rate of the GPU based at least in part on the determination that the first workload type is associated with the power condition [0036-0037; Fig.2].   
          
Response to Arguments
          Applicant’s arguments with respect to claim(s) 1,14, 20 have been considered but are moot because the arguments do not apply to Das reference being used in the current rejection.
      
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsau et.al., U.S Patent Application Publication 2005/0039067, teaches a method and a system for dynamically adjusting an operational frequency used in a digital processing device, and more specifically, to a method and a system for assigning a frequency range and thus for determining a proper operational frequency within the assigned frequency range to run the digital processing device.
Kwon et.al., U.S Patent Application Publication 2018/0210530,  teaches  dynamic power management in graphics processing units (GPUs), includes identifying a first performance metric associated with processing workloads at the for a consecutive number of measurement cycles. By considering performance metrics including, for example, different processing workloads and hardware configurations, the GPU is able to dynamically adapt its power settings to the particular workload that it is currently processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187     

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187